Citation Nr: 1828602	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-33 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2018, the Veteran withdrew his request to appear at a hearing before a member of the Board.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

In April 2018, prior to promulgation of a decision, the Veteran submitted a written statement expressing his intent to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In April 2018, the Veteran submitted a written statement specifically expressing his wish to withdraw his appeal.  See April 5, 2018 VA Form 21-4138 Statement.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.  38 U.S.C. §7105(d)(5).


ORDER

The appeal concerning the issue of entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


